Citation Nr: 0122512	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether the veteran timely appealed an RO decision which 
denied waiver of recovery of an overpayment of improved 
pension benefits in the amount of $4,560.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from December 1973 to November 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from an RO determination of Committee on Waivers and 
Compromises (Committee) dated in December 2000, which found 
that the veteran had not timely appealed a February 1999 
decision which denied his request for waiver of recovery of 
an overpayment of pension benefits in the amount of $4,560.  
The veteran requested RO and Board hearings, both of which he 
canceled.  

Information in the file indicates that a retroactive 
adjustment of the veteran's pension benefits was made in July 
2001.  If this adjustment resulted in an additional 
overpayment, such overpayment is not included in the current 
appeal.


FINDINGS OF FACT

1.  By a February 1999 letter, the RO informed the veteran 
that his claim for waiver of recovery of an overpayment of 
pension benefits in the amount of $4,560 had been denied that 
month, and he was informed of his appellate rights, including 
the time period and location for initiating an appeal.

2.  A statement construed as a notice of disagreement with 
the February 1999 RO waiver decision was dated and received 
at the RO in August 2000.


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
with the RO's February 1999 denial of his request for waiver 
of recovery of an overpayment of pension benefits in the 
amount of $4,560.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.300, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
All relevant records have been obtained, and the veteran has 
not identified additional relevant evidence that has not 
already been secured.  Accordingly, the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  (Recent 
regulations promulgated pursuant to the VCAA apply only to 
claims for benefits that are governed by 38 C.F.R. Part 3, 
and, accordingly, have no bearing on the instant case.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).)

In October 1998, the VA retroactively reduced the veteran's 
non-service-connected pension benefits by an amount which 
reflected his receipt of Social Security disability benefits, 
effective December 1, 1997.  This resulted in the creation of 
an overpayment in the calculated amount of $4,560.  In 
January 1999, the veteran submitted a request for waiver of 
the overpayment to the RO.  In February 1999, the Committee 
at the St. Petersburg RO denied the veteran's request for 
waiver, and in that same month he was notified of the adverse 
decision and of his appellate rights (VA Form 4107 was 
enclosed with the notice letter).  He was also informed that 
all payments or payment arrangements should be send to the VA 
Debt Management Center in St. Paul, Minnesota.  The 
notification to him was sent from the St. Petersburg RO, and 
both the notification letter and notice of appellate rights 
directed that a notice of disagreement should be filed with 
"this office."  

In August 2000, the veteran submitted a statement, dated that 
same month, in which he said that his financial status had 
changed, and he wished to have a waiver of the remainder of 
the debt considered.  This was construed by the RO as a 
notice of disagreement with the February 1999 waiver 
decision.  By decision dated in December 2000, the RO found 
that the notice of disagreement had not been timely filed.  
The current appeal ensues from the RO's decision that there 
was no timely appeal from its decision denying waiver.

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  38 U.S.C.A. §§ 7104, 7108.  However, an 
RO determination that an appeal is untimely may itself be 
appealed to the Board.  38 C.F.R. § 19.34. 

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  For an appeal to be timely, 
the veteran must file a notice of disagreement within the 
year after the RO sends him notice of the adverse decision; 
and he must file a substantive appeal within 60 days of 
issuance of the statement of the case, or within the 
remainder of the 1-year period which follows the RO's notice 
to him of the adverse decision, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302. 

The veteran contended in his substantive appeal that, as to 
the February 1999 waiver decision, he timely filed a notice 
of disagreement with the Bay Pines VAMC.  However, the file 
does not contain any record of such, nor did he mention this 
in other correspondence.  Moreover, a notice of disagreement 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed 
(38 C.F.R. § 20.300), and it is not shown the veteran filed a 
notice of disagreement with the RO within the year after the 
RO's February 1999 notice to him of the adverse waiver 
decision.  

The earliest notice of disagreement with the February 1999 
waiver decision was dated by the veteran and received by the 
RO in August 2000, long past the 1-year time limit for filing 
a notice of disagreement after the February 1999 notice of 
the adverse decision.  As the notice of disagreement was 
filed beyond the time limit permitted by law, the appeal is 
untimely.  The preponderance of the evidence is against the 
timeliness claim, and thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  





ORDER

The appeal as to timeliness of appeal is denied.  





		
L. W. TOBIN
	Member, Board of Veterans' Appeals





 


